DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 8/25/2022 has been entered. Amended Claims 1 and 5 have been noted in addition to canceled Claims 6-15 and new Claims 16-21. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1-5 and 16-21 are currently pending. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 14, replace the colon at the end of the line with a semi-colon
In Claim 21, change “wherein the streams of the preheated combustion air are directed into the process chamber along a first axis” to -- wherein the stream of the preheated combustion air is directed into the process chamber along a first axis -- 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a reactant delivery device” (Claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a reactant delivery device” (from Claim 1) is being interpreted as a device that can deliver both fuel and combustion air that comprises at least one tube

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 6,171,100 B1) (hereinafter “Joshi”) in view of Applicant Admitted Prior Art (Figs. 1 and 2 in drawings filed 4/14/2021 that are labeled “PRIOR ART” in addition to the related description of the prior art in at least Par. [0014]-[0023] of the specification filed 4/14/2021) (hereinafter “AAPA”) and Ertl et al. (WO 2016210233 A1) (hereinafter “Ertl”) (see attached original document for reference).
	Regarding Claim 1, Joshi teaches of a method of heating a furnace process chamber (chamber within “crown 18”) (see at least Col. 4 line 66 and Fig. 4) with the combustion of reactants including combustion air (“AIR”) and fuel gas (“NAT. GAS” as shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4), comprising: 
	heating the process chamber (via (at least) the “air-fuel flame” of element (50)) (see at least Col. 10 lines 60-65 and Fig. 4), including: 
	forming preheated combustion air (“COMB. AIR” - (200)) by directing combustion air (“AIR”) through a heated regenerative bed (“CHECKERS A”) (Note that the embodiment of Fig. 4 which is being relied upon in this rejection comprises the same “CHECKERS A”, “regenerator” and furnace structure as the embodiment of Fig. 2 - see at least Col. 1 lines 54-58, Col. 10 line 59 - Col. 11 line 3 and Figs. 2, 4); 	directing a stream of the preheated combustion air (stream of “COMB. AIR” (200)) into the process chamber in a condition unmixed with fuel gas (since it only comprises preheated “AIR” - see at least Col. 10 lines 59 - Col. 11 line 3 and Figs. 2, 4); 
	forming a fuel rich mixture of the fuel gas and combustion air (the “fuel-rich” mixture that produces “air-fuel flame” of device (50) - see at least Col. 6 lines 4-7, Col. 9 lines 8-12, Col. 10 lines 59-61 and Fig. 4); 
	directing the fuel rich mixture from a reactant delivery device (50) into the process chamber adjacent to the stream of preheated combustion air (as is shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4);
	forming preheated combustion air by directing combustion air (“COMB. AIR” - (200)) through the heated regenerative bed (see at least Col. 1 lines 54-58, Col. 10 line 59 - Col. 11 line 3 and Figs. 2, 4); and
	directing a stream of the preheated combustion air (stream of air (200) as is shown in at least Fig. 4) into the process chamber in a condition unmixed with fuel gas (as is evident form at least Col. 1 lines 54-58, Col. 10 line 59 - Col. 11 line 3 and Figs. 2, 4 stream of air (200) is directed into the process chamber alone in a condition unmixed with fuel gas). 
	Joshi fails to explicitly teach of raising the process chamber to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas by heating the process chamber in a preheat mode when the temperature of the process chamber is below the autoignition temperature of the fuel gas and following the preheat mode, heating the process chamber in an auto-ignition mode when the temperature of the process chamber is at or above the auto-ignition temperature of the fuel gas.
	 AAPA discloses a relatable regenerative heating system (Fig. 1) and a method for operating the same (see Figs. 1, 2 and [0014]-[0023] of the instant application). AAPA teaches of raising a process chamber (15) of the system to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas when the temperature of the process chamber is below the autoignition temperature of the fuel gas (see at least [0019]) by heating the process chamber in a preheat mode (“preheat mode”) and following the preheat mode, heating the process chamber in an auto-ignition mode (“auto-ignition mode”) when the temperature of the process chamber is at or above the auto-ignition temperature of the fuel gas (see at least [0019], [0022] and Fig. 1). AAPA teaches that it is advantageous to use both preheat and auto-ignition modes because doing so, inter alia, provides means for preheating the process chamber such that an auto-ignition temperature can be reached and maintained as desired (see at least [0019]).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Joshi by configuring the method to raise the process chamber to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas by heating the process chamber in a preheat mode when the temperature of the process chamber is below the autoignition temperature of the fuel gas and following the preheat mode, heating the process chamber in an auto-ignition mode when the temperature of the process chamber is at or above the auto-ignition temperature of the fuel gas as taught by AAPA. Doing so would have provided means for preheating the process chamber such that an auto-ignition temperature could be reached and maintained as desired.
	Furthermore, Joshi fails to explicitly teach of, in the auto ignition mode, directing the fuel gas from the reactant delivery device into the process chamber in a condition unmixed with combustion air, whereby the reactant delivery device functions as a fuel injector in the auto-ignition mode. However, doing so is known in the art. 
	Ertl discloses a relatable furnace (100) for melting glass that comprises a process chamber (110) and a reactant delivery device (128) in addition to a method for operating the same (see at least [0037] and Fig. 1). Ertl teaches of operating the furnace in both a pre-heat mode and an auto-ignition mode (see at least [0037]-[0038]). Ertl teaches of, in the auto ignition mode, directing fuel gas from the reactant delivery device (128) into the process chamber in a condition unmixed with combustion air (as is the case when fuel “alone” is introduced via device (128) and “auto-ignition” of that fuel occurs), whereby the reactant delivery device functions as a fuel injector in the auto-ignition mode (since fuel “alone” is injected in the auto-ignition mode - see at least [0037]0-[0038] and Fig. 1). Ertl teaches that it is advantageous to do so because, once auto-ignition temperature is reached, the process chamber is hot enough to “auto-ignite” fuel “alone” such that mixing additional air with the fuel is unnecessary (see at least [0037]-[0038] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined method by configuring the method to include, in the auto ignition mode, directing the fuel gas from the reactant delivery device into the process chamber in a condition unmixed with combustion air, whereby the reactant delivery device functions as a fuel injector in the auto-ignition mode based on the teachings of Ertl. Doing so would have conserved air and thus expenses needed to operate the system in the auto-ignition mode since air would not be needed in the auto-ignition mode upon the auto-ignition temperature being reached. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 2, Joshi also teaches that the fuel rich mixture is formed of the fuel gas (“NAT. GAS”) and unheated combustion air (“AIR”) (As can be observed in Fig. 4, only “COMB. AIR” (200) passes through the regenerator such that it can become “preheated”. The “AIR” that feeds “AIR-FUEL BURNER 50” does not pass through the regenerator and has no other means for preheating the air admitted to it. Thus, the air that is used in the fuel rich mixture as combustion air is accordingly “unheated” as claimed.) (see at least Col. 10 lines 59 - Col. 11 line 3 and Figs. 2, 4). 

	Regarding Claim 3, Joshi, AAPA and Ertl teach the method of Claim 1 (see the rejection for Claim 1) but are silent as to whether or not the fuel rich mixture is provided with flame stabilization. Thus, Joshi (in addition to AAPA and Ertl) fails to explicitly teach that the fuel rich mixture is provided with flame stabilization. Note that in light of the specification, providing the mixture with “flame stabilization” is being interpreted as providing the mixture via “any suitable configuration known in the art” for flame stabilization including “perforated plate or bluff body, ported or swirl stabilized” (see at least [0028] of the specification). 
	However, Joshi teaches of another burner device (30) that is used within the system of Fig. 4 and teaches of providing a mixture through device (30) via swirl flame stabilization with a “multiple vane swirler 110” (see at least Col. 10 lines 1-9 and Fig. 3) and that it is advantageous to do so because, inter alia, it enables “rapid combustion” and a “propulsion effect” (see at least Col. 10 lines 1-9 and Fig. 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined method by configuring the fuel rich mixture that is admitted out of device (50) to also be provided with swirl flame stabilization based on the teachings of Joshi regarding comparable device (30). Doing so would have, inter alia, enabled “rapid combustion” and a “propulsion effect” out of device (50). Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 5, Joshi also teaches that the stream of the preheated combustion air is directed into the process chamber along a first axis (the substantially horizontal axis of air (200) that is directed into the process chamber within element (18) from the regenerator as is shown in Fig. 4), and the fuel rich mixture is directed into the process chamber along a second axis inclined toward the first axis (the inclined axis that is in-line with the angle of device (50) as is shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4).

	Regarding Claim 16, AAPA also teaches that the reactants directed into the process chamber in the preheat mode consist of combustion air and fuel gas (see at least [0020] and the rejection for Claim 1 above). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, AAPA and Ertl further in view of Wright (US 3,656,878).  
	Regarding Claim 4, Joshi, AAPA and Ertl teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of actuating an igniter to ignite the fuel rich mixture. However, doing so is known in the art.
	Wright discloses a relatable heating system (Fig. 1) that comprises a burner device (1) that admits a mixture of fuel and air for combustion (see at least Col. 3 lines 1-19 and Fig. 1). Wright teaches of using an igniter (11) to ignite the mixture and teaches that it is advantageous to implement the ignitor in proximity to the end of the device such that burning can be initiated as desired (see at least Col. 3 lines 9-12 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Joshi, AAPA and Ertl by configuring it to further include a step of providing an igniter and actuating the igniter to ignite the existing fuel mixture based on the teachings of Wright. Doing so would have provided means for initiating burning as desired. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of AAPA.   
Regarding Claim 17, Joshi teaches of a method of heating a furnace process chamber (chamber within “crown 18”) (see at least Col. 4 line 66 and Fig. 4) with the combustion of reactants including combustion air (“AIR”) and fuel gas (“NAT. GAS” as shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4), comprising: 
	heating the process chamber (via (at least) the “air-fuel flame” of element (50)) (see at least Col. 10 lines 60-65 and Fig. 4), including: 
	forming preheated combustion air (“COMB. AIR” - (200)) by directing combustion air (“AIR”) through a heated regenerative bed (“CHECKERS A”) (Note that the embodiment of Fig. 4 which is being relied upon in this rejection comprises the same “CHECKERS A”, “regenerator” and furnace structure as the embodiment of Fig. 2 - see at least Col. 1 lines 54-58, Col. 10 line 59 - Col. 11 line 3 and Figs. 2, 4); 	
directing a stream of the preheated combustion air (stream of “COMB. AIR” (200)) into the process chamber in a condition unmixed with fuel gas (since it only comprises preheated “AIR” - see at least Col. 10 lines 59 - Col. 11 line 3 and Figs. 2, 4); 
	forming a fuel rich mixture of the fuel gas and combustion air (the “fuel-rich” mixture that produces “air-fuel flame” of device (50) - see at least Col. 6 lines 4-7, Col. 9 lines 8-12, Col. 10 lines 59-61 and Fig. 4); 
	directing the fuel rich mixture from a reactant delivery device (50) into the process chamber adjacent to the stream of preheated combustion air (as is shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4);
	wherein the reactants directed into the process chamber consist of combustion air and fuel gas (see at least Col. 10 lines 59-65 and Fig. 4). 
	Joshi fails to explicitly teach of raising the process chamber to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas by heating the process chamber in a preheat mode when the temperature of the process chamber is below the autoignition temperature of the fuel gas. 
	 AAPA discloses a relatable regenerative heating system (Fig. 1) and a method for operating the same (see Figs. 1, 2 and [0014]-[0023] of the instant application). AAPA teaches of raising a process chamber (15) of the system to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas when the temperature of the process chamber is below the autoignition temperature of the fuel gas (see at least [0019]) by heating the process chamber in a preheat mode (“preheat mode”) and following the preheat mode, heating the process chamber in an auto-ignition mode (“auto-ignition mode”) when the temperature of the process chamber is at or above the auto-ignition temperature of the fuel gas (see at least [0019], [0022] and Fig. 1). AAPA teaches that it is advantageous to use both preheat and auto-ignition modes because doing so, inter alia, provides means for preheating the process chamber such that an auto-ignition temperature can be reached and maintained as desired (see at least [0019]).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Joshi by configuring the method to raise the process chamber to an elevated temperature equal to or greater than an auto-ignition temperature of the fuel gas by heating the process chamber in a preheat mode when the temperature of the process chamber is below the autoignition temperature of the fuel gas and following the preheat mode, heating the process chamber in an auto-ignition mode when the temperature of the process chamber is at or above the auto-ignition temperature of the fuel gas as taught by AAPA. Doing so would have provided means for preheating the process chamber such that an auto-ignition temperature could be reached and maintained as desired. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 18, Joshi also teaches that the fuel rich mixture is formed of the fuel gas (“NAT. GAS”) and unheated combustion air (“AIR”) (As can be observed in Fig. 4, only “COMB. AIR” (200) passes through the regenerator such that it can become “preheated”. The “AIR” that feeds “AIR-FUEL BURNER 50” does not pass through the regenerator and has no other means for preheating the air admitted to it. Thus, the air that is used in the fuel rich mixture as combustion air is accordingly “unheated” as claimed.) (see at least Col. 10 lines 59 - Col. 11 line 3 and Figs. 2, 4). 

	Regarding Claim 19, Joshi and AAPA teach the method of Claim 17 (see the rejection for Claim 17) but are silent as to whether or not the fuel rich mixture is provided with flame stabilization. Thus, Joshi (in addition to AAPA) fails to explicitly teach that the fuel rich mixture is provided with flame stabilization. Note that in light of the specification, providing the mixture with “flame stabilization” is being interpreted as providing the mixture via “any suitable configuration known in the art” for flame stabilization including “perforated plate or bluff body, ported or swirl stabilized” (see at least [0028] of the specification). 
	However, Joshi teaches of another burner device (30) that is used within the system of Fig. 4 and teaches of providing a mixture through device (30) via swirl flame stabilization with a “multiple vane swirler 110” (see at least Col. 10 lines 1-9 and Fig. 3) and that it is advantageous to do so because, inter alia, it enables “rapid combustion” and a “propulsion effect” (see at least Col. 10 lines 1-9 and Fig. 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined method by configuring the fuel rich mixture that is admitted out of device (50) to also be provided with swirl flame stabilization based on the teachings of Joshi regarding comparable device (30). Doing so would have, inter alia, enabled “rapid combustion” and a “propulsion effect” out of device (50). Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 21, Joshi also teaches that the stream of the preheated combustion air is directed into the process chamber along a first axis (the substantially horizontal axis of air (200) that is directed into the process chamber within element (18) from the regenerator as is shown in Fig. 4), and the fuel rich mixture is directed into the process chamber along a second axis inclined toward the first axis (the inclined axis that is in-line with the angle of device (50) as is shown in Fig. 4) (see at least Col. 10 lines 59-65 and Fig. 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi and AAPA further in view of Wright.   
	Regarding Claim 4, Joshi, AAPA and Ertl teach the method of Claim 17 (see the rejection for Claim 17) but fail to explicitly teach of actuating an igniter to ignite the fuel rich mixture. However, doing so is known in the art.
	Wright discloses a relatable heating system (Fig. 1) that comprises a burner device (1) that admits a mixture of fuel and air for combustion (see at least Col. 3 lines 1-19 and Fig. 1). Wright teaches of using an igniter (11) to ignite the mixture and teaches that it is advantageous to implement the ignitor in proximity to the end of the device such that burning can be initiated as desired (see at least Col. 3 lines 9-12 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Joshi, AAPA and Ertl by configuring it to further include a step of providing an igniter and actuating the igniter to ignite the existing fuel mixture based on the teachings of Wright. Doing so would have provided means for initiating burning as desired. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 8/25/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nesbit et al. (US 3,856,496) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/3/2022


/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762